Citation Nr: 9935224	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-26 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (other than post traumatic stress disorder (PTSD)).

2.  Entitlement to improved disability pension benefits based 
on income.

3.  Entitlement to special monthly pension benefits by reason 
of the need for aid and attendance or being housebound due to 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to a permanent and total rating for 
non-service-connected pension purposes, but denied (in an 
August 1997 VA letter) the payment of pension benefits on 
basis of excess income.  The RO also denied entitlement to 
special monthly pension, and determined that new and material 
evidence had not been presented to reopen the claim for 
service connection a nervous condition.  The record reflects 
that the appellant filed a notice of disagreement with each 
of the adverse determinations in August 1997.  The appellant 
was furnished a Statement of the Case (SOC) in September 
1997, which only addressed the issue of whether new and 
material evidence had been presented to reopen the claim for 
service connection for a nervous condition.  The appellant 
filed a substantive appeal in September 1997, which 
specifically identified all three of the above-noted issues.

By a separate rating action, dated in December 1997, the RO 
continued its denial of the claim for special monthly pension 
benefits.  A December 1997 Supplemental Statement of the Case 
(SSOC) addressed the issues of entitlement to non-service-
connected pension benefits based on income, and entitlement 
to special monthly pension benefits.  In an April 1999 SSOC, 
the RO continued its denial of the appellant's claims for 
non-service-connected pension and special monthly pension 
benefits.  The RO also reopened the claim for service 
connection for a nervous condition, identified as an anxiety 
disorder, but denied the claim as not well grounded.  The 
record discloses that the appellant requested a hearing 
before a traveling Member of the Board; however, he failed to 
appear for the scheduled hearing in October 1999.

In correspondence received by the RO in August and September 
1997, the appellant filed new claims for entitlement to 
service connection (1) for post-traumatic stress disorder, 
(2) for tinnitus, (3) for arteriosclerotic heart disease 
secondary to tobacco use during service, and (4) for nicotine 
dependence.  See Routen v. West, 142 F.3d 1434, 1441 (Fed. 
Cir. 1998); Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 122-123 
(1997) (explaining the distinction between a new claim and an 
attempt to reopen a previously denied claim).  The appellant 
also sought to reopen his claims for service connection for 
hearing loss and for headaches.  In a December 1997 rating 
decision, the RO denied each of these claims.  In 
correspondence, received in January 1998, the appellant noted 
his disagreement with each of the denials in the December 
1997 rating action.  The record reflects that a SOC, relative 
to all of the claims, was issued in April 1999.  The record 
does not reflect that the appellant has perfected an appeal 
relative to any of these claims, to include PTSD, with the 
filing of a substantive appeal.  See 38 C.F.R. § 20.202 
(1999).  Therefore, these issues, as adjudicated in the 
December 1997 rating action and included in the January 1998 
notice of disagreement, are not presently before the Board 
for appellate review.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In October 1965, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection nervous condition.  The appellant was provided 
notice of the decision and his appellate rights.  A notice of 
disagreement to the denial was not filed.

3.  The new evidence added to the record bears directly and 
substantially upon the subject matter now under consideration 
(i.e. whether the appellant currently has an acquired 
psychiatric disorder diagnosed as an anxiety disorder) and, 
when considered alone or together with all of the evidence, 
both old and new, has a significant effect upon the facts 
previously considered.

4.  The claim for entitlement to service connection for a 
psychiatric disorder (other than PTSD) is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

5.  The appellant is not presently service-connected for any 
disability.

6.  The appellant has been found to be permanently and 
totally disabled.

7.  In June 1997, the appellant submitted an informal claim 
for non-service connected pension benefits, VA Form 21-527.  
In this report, the appellant indicated that he received 
monthly Social Security benefits of $1,075, retired military 
pay of $431, and $178 in state retirement benefits.  The 
appellant's spouse monthly earned income was $374 in Social 
Security benefits.  He reported no unreimbursed medical 
expenses.

8.  The maximum annual rate of improved disability pension 
for a veteran with dependents was $11,115, effective December 
1, 1996.

9.  The appellant's countable income as of July 1997 exceeded 
the applicable maximum annual rates of improved disability 
pension as in effect beginning December 1, 1996.

10.  The appellant is able to care for himself and to engage 
in the activities of daily living.

11.  The appellant is not substantially confined to his 
house.




CONCLUSIONS OF LAW

1.  Evidence received since the unappealed October 1965 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a nervous condition, is new and 
material, and the claim for this benefit is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999). 

2.  The claim for entitlement to service connection for a 
psychiatric disorder (other than PTSD) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The applicable income requirements for entitlement to 
improved disability pension benefits have not been met.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.274 (1999).

4.  The criteria for special monthly pension based on the 
need for the regular aid and attendance, and housebound 
status have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) 
(West 1991); 38 C.F.R. §§ 3.23, 3.351, 3.352 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD)

A.  New and Material Evidence

At the outset, the Board notes that during the pendency of 
this claim, the RO determined, in an April 1999 rating 
action, that new and material evidence had been presented, 
and that the appellant's claim for service connection for a 
nervous condition, identified as an anxiety disorder, was 
reopened.  However, under Barnett, the Board is not bound by 
the RO's determination in this regard, and the Board must 
also review whether new and material evidence has been 
submitted to reopen the appellant's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In an October 1965 rating decision, the RO denied service 
connection for a nervous condition on the basis that the 
evidence of record did not establish that the claimed 
disability was incurred during service.  The evidence on file 
at the time of this rating action consisted of an August 1965 
statement from the appellant, which indicated that his 
claimed nervousness "may or may not have been associated 
with [his] having been a high speed radio telegrapher during 
almost 40 months at sea during Wold War II."  He reported no 
medical treatment in service or thereafter for the claimed 
disorder.

The service medical records reflect that the appellant was 
evaluated to be without disqualifying mental defects on 
entrance examination in June 1942.  Examination upon 
separation from service, conducted in January 1946, was 
negative for any findings of psychiatric impairment.

The October 1965 rating decision denying service connection 
for a nervous condition became final when the appellant did 
not file a notice of disagreement within one year of the date 
he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103.  Pursuant to 38 U.S.C.A. § 7105(c), a 
final decision by the RO may not thereafter be reopen and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, supra.

The VA must review all of the evidence submitted since the 
last final disallowance, in this case the RO's October 1965 
rating decision, in order to determine whether the claim may 
be reopened on the basis of new and material evidence.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  Thus, the 
recently submitted evidence will be presumed credible for 
purposes of determining whether new and material evidence has 
been presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, supra. (VA must 
review evidence since the last final disallowance).  
Accordingly, the focus of the Board's inquiry in this regard 
is upon whether the record now reflects a current diagnosis 
of a psychiatric disorder, which was lacking at the time of 
the October 1965 rating decision.

The additional evidence associated with the claims file 
subsequent to the October 1965 rating decision includes 
medical records, dated from April 1989 to December 1996.  
These reports show that the appellant was evaluated in July 
1996 for complaints of loss of sleep and weight.  A July 1996 
clinical report indicated that the appellant reported 
subjective complaints of difficulty sleeping, with mild 
anxiety.  The clinical assessment was of mild insomnia 
probably related to mild depression.  During an August 1996 
evaluation, the appellant reported difficulty sleeping.  It 
was noted that the appellant's medication dosage would be 
increased to address his subjective complaints. On follow-up 
evaluation in September 1996, it was noted that the appellant 
reported improvement on the increased dosage.

In correspondence, dated in June 1997, the appellant noted 
that he served as a telegrapher aboard the U.S.S. Sperry for 
31/2 years during World War II, that his nerves were shredded, 
and that he now suffers from extreme nervousness.

A July 1997 private psychiatric evaluation report indicated 
that the appellant presented with complaints of nightmares of 
his experiences in service.  He reported that he was afraid 
of his superior officers, whom he described as overbearing.  
The appellant also reported fears that Japanese periscopes 
would be sighted while the ship, which he served aboard, was 
stationed at anchor, providing assistance to submarines.  It 
was noted that the appellant had an aversion to social 
activities.  The appellant reported difficulty with 
concentration as well.  On mental status examination, the 
appellant was observed to be somewhat tangential.  The 
examiner noted that the appellant demonstrated difficulty 
with concentration.  He was noted to remain distant as well.  
There was no evidence of hallucination or delusion.  There 
was no evidence of cognitive deficit.  The appellant was 
evaluated with good memory for recent and remote events.  The 
diagnostic impression was post-traumatic stress disorder 
(PTSD), chronic (Axis I).  A Global Assessment of Functioning 
(GAF) score of 65 was indicated.  Psychosocial stressors were 
evaluated as remote and severe in nature, and described as 
"in a tense situation where [the appellant] felt intruded 
upon[,] and yet in a realistically dangerous situation in the 
service in World War II."

In his assessment, the examiner indicated that the appellant 
was now retired, but noted that he previously worked 
effectively "doing paving."  It was the examiner's opinion 
that his "symptoms probably interfered with him completing 
[college] after [service]."  The appellant was placed on a 
treatment course of medication for his nightmares.  

An August 1997 medical statement indicated that the appellant 
had been under care for many years due to chronic mild 
anxiety disorder.  It was noted that the appellant had 
previously experienced intermittent episodes of depression 
and insomnia, and that he had a history of PTSD.  In that 
context, the physician indicated that the appellant "has had 
a history of multiple symptoms intermittently due to anxiety 
and stress which could very well be related to his PTSD."  
It was noted that further evaluation was indicated.  The 
appellant was noted to be reluctant to use of medications, so 
that any treatment or therapy modality was recommended for 
his anxiety disorder.  

Lay statements were also received in support of the 
appellant's claim.  A July 1997 statement from the 
appellant's brother noted that symptoms associated with the 
appellant's nervous condition were apparent following his 
release from service.  In an August 1997 statement, the 
appellant recounted instances in which the superior officers 
intimidated enlisted personnel, and how such interactions 
affected his nerves while in service.  Finally, in another 
August 1997 statement, the appellant's spouse reported that 
since the time of their marriage, in 1948, she observed the 
appellant to be nervous on several occasions.  She indicated 
that the appellant had recently become more nervous.  

The appellant underwent VA PTSD examination in November 1997.  
The medical examination report indicated that the appellant 
served aboard a supply ship during World War II as a 
telegrapher, whose duty it was to receive and transmit coded 
messages.  It was noted that subject of these messages were 
unknown to the appellant.  The appellant reported that this 
duty assignment "snapped his nerves."  The examiner noted 
that the service medical records were negative for any 
treatment relative to psychiatric symptoms.  It was noted 
that the appellant did not have any psychiatric treatment or 
hospitalization following his release from service.  The 
appellant was noted to have been employed as a soil analyst 
until two years earlier, when he suffered a heart attack.  
Relative to his heart condition, it was noted that an 
infarction was found, but had not required surgery, and that 
the appellant was currently on course of medication for his 
cardiac condition.  It was noted that the appellant's family 
history was significant for his twin brother being discharged 
from military service after 26 days due to extreme 
nervousness.  The appellant reported that his general medical 
physician had previously evaluated him with chronic anxiety, 
and opined that his symptoms might be indicative of PTSD.  
Another private physician later diagnosed PTSD.  It was noted 
that the appellant was presently taking prescribed 
medication.  He described subjective complaints of fear, and 
nightmares.  The appellant reported the "rough treatment" 
by his superior officers as his in service stressors.  In 
that context, he noted that the officers were critical of 
enlisted personnel, and that service members were fearful of 
making the slightest mistake because they would be placed in 
the brig.  The appellant reported that he was more afraid of 
his superior officers than the enemy.  The appellant 
acknowledged that he was not involved in combat during 
service.  

On mental status examination, the appellant was pleasant and 
appeared neatly dressed.  He was noted to appear to be 
fragile in appearance.  The examiner noted that the pitch of 
the appellant's voice was indicative of his nervousness.  It 
was noted that the appellant reported being nervous 
throughout his life.  There was no evidence of cognitive 
pathology.  The examiner observed that the appellant was an 
apparently anxious fragile type of person who was fearful of 
any circumstantial condition in the outside life, and that he 
reacted with almost panic.  The appellant exhibit good memory 
function, but trembled during the interview, and admitted 
strong anxiety.  The diagnostic impression was chronic 
anxiety disorder, severe. The examiner indicated that the 
appellant demonstrated a constitutionally fragile 
personality.  He further opined that the appellant's 
symptomatology was evaluated as more indicative of anxiety 
disorder than PTSD.  In that regard, the examiner commented 
that:

Of course[,] there are some relationship 
between the [anxiety disorder and PTSD] and I 
personally have no objection that some of his 
examiners did see his problem as post-
traumatic stress disorder, but the stressors 
are on some shaky grounds here and I am not 
sure that disciplinary spirit from his 
commanding officer is an acceptable cause for 
the source of PTSD.  Of course everything 
depends on the personality and this veteran 
has a very fragile sensitive personality.  I 
wonder how he could complete his service.  
But he did complete his service and worked 
steadily throughout his life in the soil 
testing area until his cardiac problem 
rendered him disabled for cardiac reasons.  

In correspondence, dated in September 1997, the appellant 
indicated that he served as a telegrapher for more than three 
years, and that all he ever heard were dots and dashes, and 
that "to this day sometimes that is all that [he] thinks 
about."  He noted that he was prompted to think of this 
whenever he hears similar sounds on television or radio.  The 
appellant indicated that he will not be able to forget this 
circumstance.  

In reviewing the evidence of record in support of the 
appellant's attempt to reopen his claim for service 
connection for a psychiatric disorder (other than PTSD), the 
Board finds that at least a portion of the evidence submitted 
subsequent to the RO's unappealed October 1965 rating 
decision is new and material according to the previously 
stated criteria in 38 C.F.R. § 3.156(a).  Specifically, the 
medical reports pertaining to psychiatric evaluations 
conducted between July and November 1997, reflect that the 
appellant has been diagnosed with various psychiatric 
disorders, which include an anxiety disorder.  That 
notwithstanding, the Board must presume the credibility of 
this evidence for purposes of determining whether new and 
material evidence has been submitted.  See Kutscherousky v. 
West, supra.  Moreover, this evidence is not cumulative and 
redundant, and it bears directly and substantially on the 
question of whether the appellant currently has a diagnosis 
of an anxiety disorder, which was lacking at the time of the 
October 1965 rating action.  Therefore, the Board finds that 
the additional medical reports referencing a diagnostic 
finding of anxiety disorder constitute new and material 
evidence for purposes of reopening the appellant's claim for 
entitlement to service connection for a psychiatric disorder, 
identified as an anxiety disorder.  38 C.F.R. § 3.156(a).


B.  Well Grounded Claim

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a); see also Degmetich v. Brown, 104 F.3d 
1328, 1331-32 (Fed.Cir. 1997).  If a psychosis is manifest to 
a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

The threshold question in this case is whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the claimant does not 
present a well grounded claim, the appeal fails as to that 
claim and the VA is under no duty to assist the claimant in 
the development of that claim.  Morton v. West, 12 Vet. 
App. 477 (1999).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

In this case, the appellant maintains that his current 
psychiatric disorder (i.e., diagnosed as an anxiety disorder) 
was manifested during service.  While the post service 
records document private and VA psychiatric evaluation with 
diagnostic assessment of an anxiety disorder, there was no 
evidence presented which relates this current psychiatric 
condition to the appellant's period of military service.  In 
the instant case, the record contains no service medical 
record of a psychiatric diagnosis.  Relative to the 
appellant's contentions regarding the claimed disability, 
there is no competent medical evidence of record of a nexus 
between the appellant's anxiety disorder and his period of 
military service.   In that regard, the record on appeal 
contains no medical opinion or contemporaneous clinical 
findings linking an anxiety disorder to the appellant's 
service in the military.  These records are conspicuously 
negative for any medical opinion which indicates any 
correlation between the diagnosed an anxiety disorder and the 
appellant's period of military service which ended nearly two 
decades earlier.

The Board has carefully and thoroughly reviewed the evidence 
of record.  The Board finds, however, that the record 
reflects no competent medical evidence containing an opinion 
that the appellant's current anxiety disorder was clinically 
extant during service.  The only evidence which attributes an 
etiological relationship between such disability and service 
is the lay assertions of the appellant.

In general, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well-
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his respective 
observations and recollection, that is, objective 
manifestations of his symptomatology.  His assertions, 
however, are not competent to prove that which would require 
specialized knowledge or training.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  
Therefore, the claim for service connection for a psychiatric 
disorder, identified as an anxiety disorder, must be denied 
as not well grounded.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


II.  Entitlement to improved disability pension based on 
income

Under the laws administered by VA, a pension is available to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct. 38 U.S.C.A. § 1521(a) (West 
1991); 38 C.F.R. § 3.342(a) (1999). However, pension is not 
payable to a veteran with a spouse whose combined annual 
income exceeds statutory and regulatory limitations. 38 
U.S.C.A. § 1522(a) (West 1991); 38 C.F.R. § 3.274(a) (1999).

The maximum annual rate of improved disability pension for a 
veteran with dependents, as in this case, was $11,115, 
effective December 1, 1996.  38 U.S.C.A. § 1541 (West 1991); 
38 C.F.R. § 3.23(a).  The law further provides that for the 
purpose of computing income for improved disability pension, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 U.S.C.A. § 1503(a);38 C.F.R. §§ 3.252(c), 
3.271(a).  In this respect, the appellant's and his spouse's 
Social Security benefits, in addition to military retired 
pay, and civilian retirement benefits are clearly countable 
as income for pension purposes under 38 C.F.R. § 3.272.

In general, the appellant contends that he is entitled to 
receipt of non-service connected pension benefits.  
Essentially, it is asserted that the appellant's coronary 
disability prevents the performance of employment.  The 
appellant has not made any specific contentions with respect 
to his income for purposes of calculating his annual income.

The record reflects that in June 1997, the appellant 
submitted VA Form 21-527, Income-Net Worth And Employment 
Statement.  In that report, the appellant indicated that he 
and his spouse were in receipt of monthly Social Security 
benefits in the amount of $1,031 and $330, respectively, with 
each having an additional award amount of $43.80.  It was 
noted that the appellant was also in receipt of monthly state 
retirement benefits in the amount of $178.00, and retired 
(military) pay in the amount of $431.00.  There was no other 
source of income identified for the appellant's spouse.  The 
appellant reported that he no assets or cash holdings. 

In July 1997, the RO granted entitlement to a permanent and 
total rating for non-service-connected pension purposes.  
With respect to this aspect of the appellant's claim, the 
evidence showed the appellant to be unemployable to severe 
coronary artery disease.  However, by an August 1997 
determination letter, the appellant was notified that 
improved disability pension benefits were not payable because 
the appellant's countable income exceeded the allowable 
income limit of $11,115 for a veteran with dependents.  It 
was noted that the appellant's countable income for the 
relevant period was $24,691.00.

The Board acknowledges that the appellant's non-service-
connected disability prevents him from following 
substantially gainful employment consistent with his 
education and work experience.  However, the controlling 
factor in this aspect of the appellant's case is that his 
countable income is excessive for the receipt of improved 
disability pension benefits.  As evidenced by the record, the 
appellant's countable income, inclusive of his retired 
benefits, and his and his spouse's Social Security benefits, 
exceeds the income limit for receipt of pension benefits.  
The appellant was advised in the July 1997 notification 
letter that consideration would be given for any identified 
unreimbursed medical expenses, and that such consideration 
might change his countable income for receipt of pension 
benefits.  The record reflects that the appellant has not 
presented any evidence in this regard.  As such, the 
appellant's countable income was at a level which did not 
permit the payment of improved disability pension.  Thus, in 
light of the governing law and regulations, the Board 
determines that the appellant's countable annual income was 
excessive for the receipt of improved disability pension 
benefits.  The law is dispositive in this case.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Although the Board is sympathetic to the appellant's claim 
and his particular circumstances, action by the Board and VA 
is bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c) (West 1991).  The threshold requirement 
for pension benefits is receipt of annual income less than 
the maximum annual pension rates determined by law.  
According to the available information, the appellant has not 
satisfied this basic requirement.  However, the RO has 
determined that the appellant is permanently and totally 
disabled for pension purposes.  He is free to submit 
additional information regarding income and unreimbursed 
medical expenses for purposes of establishing pension based 
on income.


III.  Entitlement to special monthly pension benefits.

The appellant is rated as 60 percent disabled as a result of 
nonservice-connected arteriosclerotic heart disease secondary 
to tobacco use.  Nonservice-connected pension benefits were 
established as of July 1997 on the basis of a finding that 
the appellant was unable to secure and follow a substantially 
gainful occupation due to disability.  

In this context, the record reflects that the appellant 
reported recent onset of chest discomfort during a November 
1995 examination.  He was privately hospitalized in November 
1995 following an acute myocardial infarction.  A left heart 
catheterization revealed inferior infarction, subendocardial 
with tight residual right coronary artery lesion.  It was 
noted that angioplasty was recommended, and resulted in 
successful stenting of the right coronary artery complicated 
by third degree heart block and acute spasm prior to stent 
deployment.  The medical report noted that the appellant was 
discharged home later that month, and placed on self-care.

The appellant was thereafter seen on an outpatient basis from 
December 1995 to March 1996.  A cardiac consultation report, 
dated in December 1995, indicated that stenting of the right 
carotid artery was complicated by acute coronary spasm, 
requiring temporary pacemaker.  The pacemaker subsequently 
perforated the right ventricle, and the appellant developed 
cardiac tamponade that was relieved.  The appellant was 
referred for cardiac rehabilitation.  By March 1996, the 
appellant was noted to have done well with cardiac 
rehabilitation with no complaints of recurrent chest pain 
noted on cardiac examination.  In a July 1996 medical 
questionnaire, the appellant reported previous treatment in 
conjunction with a heart attack in November 1995.  In the 
appropriate space, he characterized the outcome of this 
illness as "good."

In an August 1997 statement, the appellant reported a long-
standing history of cigarette smoking since service.  It was 
also noted that the appellant continued to smoke cigarettes.  

The appellant's cardiologist, in an October 1997 private 
medical statement, opined that the appellant's tobacco use 
contributed to his cardiovascular disability, and was a 
factor in increased coronary risk for the appellant.  

A November 1997 VA examination report noted that the 
appellant was employed until two years earlier when he 
retired from his position as a soil analyst.  It was noted 
that the appellant had suffered a heart attack at that time.  
It was noted that he was not presently maintained on any 
course of medication.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a) 
(West 1991); 38 C.F.R. § 3.351(b), (c), and (d) (1999).  
Regulations further provide for an increased rate of pension, 
in the form of a special monthly pension (SMP), when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C. § 1521(e)).  

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria. 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. 38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

It is clear from the medical evidence of record that the 
appellant is disabled as a result of his cardiovascular 
condition and his anxiety disorder.  In this case, there is 
no evidence that the appellant is helpless or bedridden.  On 
the contrary, the evidence establishes that he is ambulatory 
and that he is able to engage in most if not all of the 
activities of daily living without assistance.  During the VA 
examination in November 1997, the appellant did not report 
any restricted activity due to his cardiovascular disability 
or anxiety.  In that regard, there is no evidence of record 
which suggests that the appellant is unable to feed, clothe, 
bathe, and shave himself; nor does he require assistance with 
walking, or attending to the wants of nature. 

Additionally, while the law does not require that all of the 
enumerated conditions be present for aid and attendance 
benefits to be granted, it is clear that neither the 
appellant's cardiovascular disease nor his reported level of 
incapacitation due to his anxiety disorder have been shown to 
result in a need for regular aid and attendance.  The 
appellant has not submitted or identified any medical 
evidence which would demonstrate otherwise. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A special monthly 
pension based on the need for aid and attendance is therefore 
denied.

A veteran is considered to be housebound if in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1502 (c) (West 1991); 38 C.F.R. § 3.351(d).  In 
this instance, the appellant does not qualify for special 
monthly pension under this section since he does not have a 
single permanent disability rated at 100 percent.  Review of 
the ratings schedule does not reveal any disability for which 
he is currently rated that would allow a 100 percent 
disability rating.  Even were he entitled to a 100 percent 
rating, there is no objective medical evidence of record 
which demonstrates that the appellant is confined to his 
house or to the immediate premises.  Accordingly, a special 
monthly pension based on housebound status is denied. 


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a psychiatric 
disorder (other than PTSD), and this claim having been found 
not well grounded, the appeal is denied.

Entitlement to payment of improved disability pension 
benefits is denied, due to excessive countable income.

Entitlement to special monthly pension benefits by reason of 
the need for aid and attendance or housebound status is 
denied.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

